Case 2:17-cr-00241-.]CZ-.]VI\/| Document 163 Filed 03/11/19 Page 1 of 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * CRIMINAL DOCKET
VERSUS * NO. l7-24l
IRVIN MAYFIELD * SECTION: “A”

O R D E R

The foregoing considered,
IT IS ORDERED that trial in the above-captioned matter is hereby

continued until the¢i_ day of SRM-é_m é e/a_, 2019, at__L ' 30 A_. M.

A final pretrial conference is scheduled for the _O?_ 7`)~" ` day of
/?W§M$jd ,2019, ar {013© .M.

This motion is granted after explicitly finding that the ends of justice served

by granting this motion outweigh the best interests of the public and the defendant in a

speedy trial. This finding is made pursuant to Title 18, United States Code, Section

316l(h)(7)(B)(iv). It is specifically found that failure to grant such a continuance, in the

case When taken as a Whole, Would deny counsel the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence.
Accordingly, this motion is granted&
New Orleans, Louisiana, this §§ day of wm [AL 2019.

/®:%

UNITL~' s'r rl'Es Dlsmci‘JUDGE

